Kirkpatrick, C. J.
— Was disposed to consider the act directory only; and as there was a reasonable excuse, he was for confirming the road.
Rossell, J.
— I am of opinion that the act must be strictly pursued; the operation of it is to take away a man’s freehold without his consent.
Pennington J.
— Concurred in opinion with Eossell Justice, and added, that the land-holders expected, in case the road was laid, to find the return the next term, and then oppose or appeal from it'; but if the return was permitted to come in at a subsequent term, they might be surprised. Nor did he think the excuse sufficient; if the return was completed the first day of the term, as it must have been done either in Middlesex or Monmouth, it might have been with *493great ease brought in during the term. That it was the duty of the applicants to bring up the return ; it was never expected that the Surveyors of the Highway were in their own persons, to bring into Court their return.
Rule refused.